           Case 3:20-cr-00255-SI      Document 15      Filed 02/17/21     Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

UNITED STATES OF AMERICA                            3:20- cr-00255-SI

                v.                                  ORDER DISMISSING INFORMATION
                                                    WITH PREJUDICE
NICHOLAS KLOIBER,
                                                    Rule 48(a) Fed. R. Crim. P.
                Defendant.


       This matter, having come before the Court on the government’s motion to dismiss the

information with prejudice pursuant to Rule 48(a), Fed. R. Crim. P. and the Court being fully

advised;

       IT IS HEREBY ORDERED that the information against Defendant, Nicholas Kloiber, in

the above-captioned case be DISMISSED with prejudice.

       Dated: February _______,
                        17th    2021.


                                                    ________________________________
                                                      /s/ Michael H. Simon
                                                    HONORABLE MICHAEL H. SIMON
                                                    United States District Judge

Presented by:

BILLY J. WILLIAMS
United States Attorney

s/ Pamela S. Paaso
PAMELA PAASO
Assistant United States Attorney




Order Dismissing Information with Prejudice                                               Page 1
